Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 29, 2018

                                       No. 04-18-00800-CV

                                IN THE INTEREST OF A.C.V,

                      From the 452nd District Court, Kimble County, Texas
                                Trial Court No. DCV-2017-1754
                          Honorable Robert Hofmann, Judge Presiding


                                          ORDER
       Appellant Mother seeks to appeal from a trial court order terminating her parental rights.
The trial court signed the final judgment terminating Mother’s parental rights on August 30,
2018.

        An appeal from an order terminating parental rights is an accelerated appeal. TEX. FAM.
CODE ANN. § 109.002, § 263.405(a) (West 2014) (establishing that appeals from final
termination orders are accelerated and governed by appellate procedures for accelerated appeals).
Under the Texas Rules of Appellate Procedure, “an accelerated appeal is perfected by filing a
notice of appeal in compliance with Rule 25.1 within the time allowed by Rule 26.1(b) or as
extended by Rule 26.3.” TEX. R. APP. P. 28.1(b). The Rules further state, “Filing a motion for
new trial, any other post-trial motion, or a request for findings of fact will not extend the time to
perfect an accelerated appeal.” Id.

       In this case, the notice of appeal was due to be filed on September 19, 2018. See TEX. R.
APP. P. 26.1(b). A motion for extension of time to file the notice of appeal was due on October
4, 2018. See TEX. R. APP. P. 26.3. Appellant did not file her notice of appeal until October 15,
2018, and it does not appear that she filed a motion for extension of time.

        We, therefore, ORDER appellant to show cause in writing on or before December 14,
2018, why this appeal should not be dismissed for lack of jurisdiction. We suspend all appellate
deadlines pending our determination of whether we have jurisdiction over this appeal. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c). All other appellate deadlines are suspended until further order of this court.



                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court